          Case 4:18-cv-05434-JSW Document 117 Filed 04/21/20 Page 1 of 3



 1   COOLEY LLP                                       COOLEY LLP
     HEIDI L. KEEFE (178960)                          MICHAEL G. RHODES (116127)
 2   (hkeefe@cooley.com)                              (rhodesmg@cooley.com)
     MARK R. WEINSTEIN (193043)                       MATTHEW D. CAPLAN (260388)
 3   (mweinstein@cooley.com)                          (mcaplan@cooley.com)
     MATTHEW J. BRIGHAM (191428)                      101 California Street
 4   (mbrigham@cooley.com)                            San Francisco, CA 94111-5800
     LOWELL D. MEAD (223989)                          Telephone: (415) 693-2000
 5   (lmead@cooley.com)                               Facsimile: (415) 693-2222
     BENJAMIN S. LIN (232735)
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)
 7   (mzambarda@cooley.com)
     3175 Hanover Street
 8   Palo Alto, CA 94304-1130
     Telephone: (650) 843-5000
 9   Facsimile: (650) 849-7400

10   Attorneys for Plaintiff
     FACEBOOK, INC.
11

12                                    UNITED STATES DISTRICT COURT

13                                   NORTHERN DISTRICT OF CALIFORNIA

14                                          OAKLAND DIVISION

15

16   FACEBOOK, INC.,                                Case No. 4:18-cv-05434-JSW
     a Delaware corporation,
17                                                  FACEBOOK’S NOTICE OF READINESS FOR
                        Plaintiff,                  CASE MANAGEMENT CONFERENCE
18
            v.
19
     BLACKBERRY LIMITED,
20   a Canadian corporation, and
     BLACKBERRY CORPORATION,
21   a Delaware corporation,

22                      Defendants.

23

24

25

26

27

28
                                                           FACEBOOK’S NOTICE OF READINESS FOR CASE
                                                                         MANAGEMENT CONFERENCE
                                                                                 4:18-CV-5434-JSW
            Case 4:18-cv-05434-JSW Document 117 Filed 04/21/20 Page 2 of 3



 1             Plaintiff Facebook, Inc. (“Facebook”) hereby respectfully notifies the Court that Facebook is
 2   dropping the two patents-in-suit subject to instituted inter partes review (“IPR”) proceedings, and is
 3   ready to proceed with a Case Management Conference to set the case schedule and move forward on
 4   the remaining four patents-in-suit for which IPR was denied.
 5             Specifically, the BlackBerry defendants (“BlackBerry”) filed IPR petitions challenging the six
 6   patents-in-suit. The Patent Trial & Appeal Board (“PTAB”) denied BlackBerry’s petitions as to four
 7   patents-in-suit and instituted IPRs as to U.S. Patent Nos. 6,744,759 and 7,302,698 (the “Active IPRs”).
 8   (See Dkt. Nos. 110-116.)
 9             In view of the two Active IPRs, the Court directed BlackBerry that it may file by May 1, 2020
10   a motion to stay pending resolution of the Active IPRs. (Dkt. No. 116.)
11             Facebook hereby withdraws its assertion of the two patents at issue in the Active IPRs, which
12   moots any such motion to stay.1 Specifically, Facebook irrevocably covenants not to assert the ’759
13   and ’698 patents against BlackBerry with respect to any of its past, present, or future acts, which
14   removes those patents from this action and divests the Court of subject matter jurisdiction as to them.
15   Super Sack Mfg. Corp. v. Chase Packaging Corp., 57 F.3d 1054, 1058 (Fed. Cir. 1995) (a patentee
16   “can divest the trial court of jurisdiction over the case by filing a covenant not to assert the patent at
17   issue against the putative infringer with respect to any of its past, present, or future acts.”).
18   Accordingly, Facebook is ready to proceed with a telephonic Case Management Conference to
19   schedule the remainder of this case through trial.
20             BlackBerry has not agreed to move forward with this case on the patents for which IPR was
21   denied. BlackBerry apparently plans to seek a stay based on one or two petitions for rehearing that it
22   might file regarding the PTAB’s four decisions denying IPR. To date, of the four IPRs for which
23   institution was denied, the PTAB has already denied BlackBerry’s petition for rehearing of the first
24   decision (’841 patent)2 and BlackBerry did not seek rehearing on the second decision before the
25   deadline to do so (’432 patent). To the extent BlackBerry petitions for rehearing on one or both of the
26   remaining two IPR institution denials, such petitions are highly unlikely to be granted. Both remaining
27   1
         BlackBerry long ago passed its one-year statutory deadline to file IPR petitions on these patents.
     2
28       A copy of the PTAB’s detailed order denying rehearing is submitted herewith as Exhibit A.
                                                                    FACEBOOK’S NOTICE OF READINESS FOR CASE
                                                        1.                        MANAGEMENT CONFERENCE
                                                                                          4:18-CV-5434-JSW
          Case 4:18-cv-05434-JSW Document 117 Filed 04/21/20 Page 3 of 3



 1   decisions are supported by detailed reasoning joined unanimously by each three-judge PTAB panel.

 2   The PTAB has denied over 93% of requests to reconsider IPR institution decisions, and the few that

 3   succeeded included requests that merely seek to correct inadvertent clerical errors.3 Moreover, there

 4   is no set deadline for the PTAB to act on a petition for rehearing. As such, any further rehearing

 5   petitions do not justify delaying this case.

 6
     Dated: April 21, 2020                          COOLEY LLP
 7

 8
                                                    /s/ Heidi L. Keefe
 9
                                                    HEIDI L. KEEFE (178960)
10                                                  (hkeefe@cooley.com)
                                                    MARK R. WEINSTEIN (193043)
11                                                  (mweinstein@cooley.com)
                                                    MATTHEW J. BRIGHAM (191428)
12                                                  (mbrigham@cooley.com)
                                                    LOWELL D. MEAD (223989)
13                                                  (lmead@cooley.com)
                                                    BENJAMIN S. LIN (232735)
14                                                  (blin@cooley.com)
                                                    MARK A. ZAMBARDA (314808)
15                                                  (mzambarda@cooley.com)
                                                    3175 Hanover Street
16                                                  Palo Alto, CA 94304-1130
                                                    Telephone: (650) 843-5000
17                                                  Facsimile: (650) 849-7400
18                                                  COOLEY LLP
                                                    MICHAEL G. RHODES (116127)
19                                                  (rhodesmg@cooley.com)
                                                    MATTHEW D. CAPLAN (260388)
20                                                  (mcaplan@cooley.com)
                                                    101 California Street
21                                                  San Francisco, CA 94111-5800
                                                    Telephone: (415) 693-2000
22                                                  Facsimile: (415) 693-2222
23
                                                    Attorneys for Plaintiff
24                                                  FACEBOOK, INC.
25

26

27
     3
      See, e.g., statistics for IPR institution decisions reported at
28   https://www.foley.com/en/insights/publications/2019/10/ptab-requests-rehearing-face-long-odds.
                                                                  FACEBOOK’S NOTICE OF READINESS FOR CASE
                                                      2.                        MANAGEMENT CONFERENCE
                                                                                        4:18-CV-5434-JSW
